Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim requires that the urethane prepolymer comprises an amount of polyether polyol and a greater amount of polyester polyol, and Applicant only cites the examples 1-11 as support. However, the Examples 1-11 only show 11.91 pbw of polyether polyol and 17.16 pbw of polyester polyol. This one data point does not support every embodiment of the more conceptual genus of “more polyester than polyether polyol by weight”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-5, 9, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara (JP 2004010809) in view of Ellis et al (US 20090203847 A1) and further in view of Helmeke et al (US 20120288720 A1).
Ichihara discloses a reactive hot melt adhesive comprising a urethane prepolymer (A) having isocyanate group and a metallocene polyolefin (B) [abstract] as well as an additional polymer (D) which includes polyester resin (D3) [0036] which includes polyester forming monomer selected from (1) to (3) constituting (a2) [0041] which includes polyesters prepared from ether and polyether diols [0017, 0020].  Regarding claims 1 and 3, Ichihara discloses additional polymer (D1) including ethylene vinyl acetate copolymer [0036, 0038]. Regarding claims 11 and 12, Ichihara discloses that the addition polymer (D1) may also include ethylene-ethyl acrylate copolymer and ethylene-butyl Acrylate copolymers alongside the ethylene vinyl acetate [0038]. The prepolymer (A) is prepared from a polyisocyanate (A1) [0005] and an active hydrogen containing compound [A2] including a polyether polyol and a polyester polyol [0008] both of which are used in the examples [Production Examples 2-4] and particularly used in combination with other polymer polyols [Production Examples 67]. 
It would have been obvious to one having ordinary skill in the art at the time of filing to have used a combination of the preferred polyester and polyether polyols to prepare the urethane prepolymer of Ichihara because Ichihara teaches both polyols used in combination prima facie obvious to combine two composition each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA).  

Ichihara does not disclose that the metallocene based polyolefin has the claimed viscosity. Ichihara does disclose the polyolefin comprising Exxon Exact polymers [0031]. 
Ellis discloses hot melt adhesives comprising metallocene polyolefin [abstract]. Ellis discloses that the metallocene polyolefin includes Exact polymers from Exxon as well as Licocene polymers from Clariant [0017] and in particular teach Licocene PP 2602 [0077] which the specification indicates has the claimed viscosity [see Specification as filed paragraph 0109].
It would have been obvious to one having ordinary skill in the art at the time of filing to have used the polyolefin polymers of the claims in the composition of Ichihara because Ellis teaches that the claimed Licocene PP 2602 and the Exact polymers of Ichihara are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391. 
Regarding claim 13, Ichihara teaches overlapping ranges of the components (A) [0032], (B) [0032], (D3) which reads on claimed (C) [0045] and (D1) which reads on claimed (D) [0045]. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  

Ichihara in view of Ellis do not disclose the claimed ethylene vinyl acetate polymers of claims 4-5, and do not explicitly disclose the addition of a polyester-polyether copolymer. 
Helmeke disclose a hot melt moisture cure adhesive composition comprising an isocyanate functional prepolymer and a polyester polyether copolymer [abstract]. Helmeke teaches that the adhesive compositions offer advantageous properties, including for example heat resistance and good adhesion [0012]. Helmeke also discloses additional thermoplastic polymers similar to Ichihara, including ethylene vinyl acetate copolymers comprising 30 to 60 wt% of vinyl acetate including LEVAMELT line [0022] and especially LEVAMELT 456 [0050] which has a MFI of 25g/10min and a VA content of 45wt% [see attached evidentiary reference Levamelt Product Range]. Helmeke discloses that polyester polyether copolymer has soft and hard segments [0015] wherein the soft segments are prepared from the reaction of polytetramethylene ether glycol and terephthalic acid and the hard segments are prepared from the reaction of terephthalic acid and butanediol [0017] and are commercially available as HYTREL polymers [0018] and exemplified as HYRTEL 3078 [0050], wherein HYTREL 3078 is disclosed by Applicant as having the claimed chemical structure (II) and (III) of claim 14 [see Applicant’s specification as published 0067 and 0128]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a polyester polyether copolymer and the claimed ethylene vinyl acetate copolymer in the composition of Ichihara in view of Ellis because Helmeke teaches that both are suitable in isocyanate prepolymer based hot melt adhesives and offer advantageous properties, including for example heat resistance and good adhesion.


Claim 1, 3-5, 9, 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara (JP 2004010809) in view of Ellis et al (US 20090203847 A1) and further in view of Helmeke et al (US 20120288720 A1) and further in view of Cao et al (US 20090237773 A1).
Modified Ichihara does not explicitly disclose a mixture of polyether and polyester polyol in the urethane prepolymer and does not disclose a weight ratio of the polyether and polyester polyols used to make the urethane prepolymer in claim 15. 
Cao discloses polyurethanes used for adhesives comprising an isocyanate, a polyether diol and a polyester diol [abstract] similar to Modified Ichihara. Cao teaches that for a laminating polyurethane adhesive suitable ratios are preferably 4:1 to 1:4 of polyether to polyester [0055] and about a 1:1 ratio of polyether to polyester results improved adhesive property [0084, 0086].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a ratio of 1:1 of polyether to polyester polyol in Modified Ichihara because Cao teaches that it improves adhesive property.

Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that Ichihara does not disclose the combination of polyether and polyester polyols in the urethane prepolymer, nor in the ratio of claim 15. This argument is not convincing. As shown in the amended rejection above, Ichihara teaches that the prepolymer (A) is prepared from a polyisocyanate (A1) [0005] and an active hydrogen containing compound [A2] including a polyether polyol and a polyester polyol [0008] both of which are used in the examples [Production Examples 2-4] and particularly used in combination with other polymer . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766